Citation Nr: 0606922	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a scar of the left 
eyebrow.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from February1985 to June 
1988.

This appeal arises from a March 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran sustained a laceration of the left eyebrow 
requiring stitches in service in December 1985, which has 
resulted in a current scar of the left eyebrow.

3.  The May 1988 motor vehicle accident was the result of the 
veteran's willful misconduct due to his wanton or reckless 
disregard for the probable consequences of his actions.

4.  The veteran's willful misconduct was the proximate cause 
of the injuries he suffered in the May 1988 motor vehicle 
accident.

5.  The veteran does not currently suffer from residuals of a 
head injury.

6.  The veteran does not currently suffer from a low back 
disability to include arthritis that was manifest in service, 
that was manifest within the initial post service year, or 
that is related to disease or injury during service.

CONCLUSIONS OF LAW

1.  A scar of the left eyebrow was incurred during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  Residuals of a head injury were not incurred in or 
aggravated in the line of duty during active military 
service.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. 
§§ 3.1, 3.301, 3.303 (2005).

3.  The veteran's low back disorders were not incurred in or 
aggravated in the line of duty during active military 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 105, 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that the veteran was seen in 
December 1985 with a 1.5 inch laceration of the left eyebrow 
area.  15 stitches were administered.

A line of duty report from July 1988 shows that in mid-May 
1988 the veteran was driving his car when he failed to stop 
at a stop sign as he entered an intersection; his vehicle 
struck another vehicle.  The stop sign that the veteran 
failed to obey was clearly visible.  The veteran's blood 
alcohol level was 351 mg/100 ml which was three and one half 
times the legal limit.  According to the police report there 
were no skid marks at the scene of the accident to indicate 
that the veteran had ever attempted to stop.  It was 
concluded that the accident was not in the line of duty but 
was due to the veteran's own misconduct.  

Medical records from May 1988 include diagnoses of status 
post motor vehicle accident with a laceration of the left 
eyelid and the bridge of the nose and alcohol intoxication.  
X-rays of the neck were negative.  

A June 1988 administrative report indicated that the veteran 
was considered to be an alcohol abuse rehabilitation failure 
in May 1988 after having been involved in numerous instances 
involving alcohol to include two DUI/DWI.  The veteran's 
actions adversely affected the training and morale of his 
unit and the veteran was discharged before the termination of 
his period of enlistment.  

The veteran's DD Form 214 shows that the veteran was 
discharged from the military under honorable conditions.

Private medical x-rays showed arthritis and degenerative disc 
disease of the low back in October 2000 and stenosis of the 
low back was revealed by an MRI in April 2001.

On VA examination in October 2002, x-rays and an MRI showed 
severe spondylosis, stenosis, and degenerative disc disease 
of the low back.  

A line of duty determination in October 2002 noted that the 
veteran failed to stop at stop sign in May 1988 and struck 
another vehicle.  His blood alcohol was 351 mg/100 ml or 
three and one half times the legal limit.  The military 
determined that the veteran had sustained injuries without 
regard for personal safety.  It was therefore determined that 
any disabilities resulting from the May 1988 automobile 
accident were not incurred in the line of duty as they were 
the result of the veteran's willful misconduct.

The veteran testified in October 2004 that he suffered a 
laceration of the left eyebrow several years before the May 
1988 accident during a bar altercation in which he was 
defending himself; that the veteran's scar of the forehead 
was not the result of the laceration sustained in the bar 
fight (T-4); that he did not know whether he injured his back 
in the December 1985 bar fight; that he did not remember 
hurting his back during service at any time except the car 
accident; that the car accident was not due to willful 
misconduct as he had a drinking problem (T-4); and that the 
veteran believed that he hurt his back at the time of the car 
accident (T-7).

On VA head and scar examination in June 2005, it was noted 
that the veteran received stitches for a laceration of the 
left eyebrow in December 1985.  No treatment for a head 
injury (other than the laceration) was noted.  It was further 
noted that the veteran did not report any current treatment 
for any residual flare-ups such as neurologic disability.  On 
examination, there was a four inch curving scar over the left 
forehead and eyebrow.  Motor function and neurologic 
functioning were good and the veteran had no difficulty 
raising his eyebrow.  The diagnoses were an old laceration 
scar above the left eyebrow that was well healed with no skin 
breakdown, adherence to underlying tissue, or keloid 
formation.  It was opined that it was not at least as likely 
as not that the veteran had any significant head injury in 
the past.

On VA low back examination in June 2005, the diagnoses were 
strain, disc disease and arthritis of the low back.  The 
examiner noted that the record revealed no evidence of a 
significant back injury and that arthritis was part of the 
aging process.  It was opined that it was not at least as 
likely as not that the veteran's current low back disability 
was related to any injury to include a head injury in 
service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

As an initial point of inquiry, the Board must consider 
whether any disability resulting from the May 1988 inservice 
motor vehicle accident may be considered to be service 
incurred.  Appropriate criteria indicate that an injury or 
disease incurred during active military service will be 
deemed to have been incurred in the line of duty unless such 
injury or disease was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105 
(West 2002) 38 C.F.R. § 3.301 (2005).  A service department 
finding that an injury or disease was not due to misconduct 
will be binding on VA unless it is patently inconsistent with 
the facts and the requirement of law administered by VA.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1 (n)(1) (2005).  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1 (n) (2) (2005).  Willful 
misconduct will not be determinative unless it is the 
proximate cause of disease or injury.

The provisions of 38 U.S.C.A. § 105 establish a presumption 
in favor of findings that a veteran acted in the line of 
duty.  In order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support such 
a finding.  Smith v. Derwinski, 2 Vet. App. 241 (1992).  
Additionally, the element of knowledge of or wanton or 
reckless disregard of the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 
503-4 (1996).

In this case, the preponderance of the evidence demonstrates 
that the veteran's motor vehicle accident in May 1988 was due 
to his willful misconduct.  At the time of the accident, the 
veteran's blood alcohol level was 351 mg/100 ml.  This blood 
alcohol level was three and one half times over the legal 
limit.  The police report shows that there were no skid marks 
from the veteran's car at the scene of the accident and the 
military investigation showed that the stop sign the veteran 
failed to stop at was clearly visible.  Thus, the evidence in 
May 1988 showed that notwithstanding the fact that the 
veteran was on alcohol probation, he drove a car in an 
extremely inebriated state that resulted in an accident.  
These events demonstrate a wanton or reckless disregard by 
the veteran for the probable consequences of his actions.  
Despite the veteran's current testimonial protestations, 
there is no probative evidence to the contrary.

Based on these facts, a military determination concluded that 
the accident was not in the line of duty, but was due to 
willful misconduct.  An October 2002 VA line of duty 
determination also concluded that the May 1988 accident was 
due to the veteran's willful misconduct.  Moreover, the 
veteran's willful misconduct was the proximate cause of all 
injuries suffered in May 1988.  Accordingly, all disability 
resulting from the insevice accident will not be considered 
to have been incurred in the line of duty.  As a result, the 
Board will not further consider any disability resulting from 
this accident.  

With regard to the claim for a scar of the left eyebrow, the 
service medical records show that the veteran received 15 
stitches for a laceration of the left eyebrow in December 
1985.  The veteran also received a laceration of the left 
eyebrow area in May 1988 which was not incurred in the line 
of duty (and may not be considered herein).  On recent VA 
examination in June 2005, there was a four inch curving scar 
over the left forehead and eyebrow.  The veteran testified in 
October 2004 that the forehead scar was not the result of the 
December 1985 laceration and thus the Board will only 
consider the left eyebrow scar.  There is no current basis 
within the record to disassociate the left eyebrow scar 
resulting from the December 1985 laceration as opposed to the 
May 1988 laceration.  The Board has considered the doctrine 
of affording the veteran the benefit of any existing doubt 
and concludes that the evidence supports a finding that the 
current scar of the left eyebrow, but not the left forehead, 
was directly incurred during service.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102.

The Board also acknowledges the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2005)).  The Act imposes 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  As the service connection claim for a left eyebrow 
scar is being granted in full, the Board finds no prejudice 
has resulted to the veteran's due process rights regardless 
of whether there have been any deficiencies in the 
development of this issue in terms of adjudicative compliance 
with the VCAA. 

With regard to the claim of service connection for residuals 
of a head injury, the only head injury of record (beyond the 
May 1988 accident which may not be considered) is the head 
laceration received in December 1985.  The December 1985 
treatment notation does not reflect complaints, findings or 
diagnoses of any disability beyond the laceration.  Likewise, 
the remainder of the service medical records and the post 
service medical records are silent regarding the presence of 
any residuals of a head injury.  On VA examination in June 
2005, the examiner noted that there was no medical evidence 
at any time reflecting treatment for a head injury (other 
than the laceration in December 1985) or any evidence of any 
residuals flare-ups such as a neurologic disability.  Based 
on this evidence, the VA examiner opined that it was not 
likely that the veteran suffered from any significant head 
injury.  There is no medical evidence or opinion to the 
contrary.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of competent evidence to establish the current 
presence of a claimed disability, the claim must be denied.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The only evidence that would support the veteran's claim that 
he currently suffers from residuals of a head injury in 
service is found in his statements and testimony; however, 
lay evidence is inadequate to establish a medical diagnosis 
or medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, in the absence of any evidence of 
any residual disability resulting from the December 1985 head 
injury, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for residuals of a head injury.

With regard to the claim of service connection for a low back 
disability, the service medical records do not show 
complaints, findings, or diagnoses of a low back disability.  
In fact, the record is silent regarding disability of the low 
back for many years after service.  Private medical records 
from the early 2000s contain the first evidence of a chronic 
low back disability to include arthritis, disc disease, and 
stenosis.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

On VA examination in June 2005, the examiner noted that there 
was no evidence of a significant back injury in the service 
medical record and it was indicated that arthritis was the 
result of the aging process.  It was opined that the 
veteran's current low back disorders were not related to an 
injury during service.  There is no medical evidence or 
opinion to the contrary.  In fact, the veteran testified in 
October 2004 that he did not remember hurting his low back at 
the time he suffered the December 1985 head injury.  After a 
review of all the lay and medical evidence of record, the 
Board finds that a preponderance of the evidence demonstrates 
that all currently diagnosed low back disability, to include 
arthritis, disc disease and stenosis, were not present during 
service or for many years thereafter.  

In addition, the question of whether any current low back 
disability is etiologically related to injury or disease in 
service is solely within the province of health care 
professionals who are qualified to enter a medical diagnosis 
or an opinion as to the relationship between a current 
disability and service.  See Espiritu at 494-95.  Therefore, 
the veteran's statements and testimony do not constitute 
probative nexus evidence.  The only medical nexus opinion is 
adverse to the veteran's claim.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, the preponderance of 
the evidence is against the veteran's claim as the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  In short, the competent medical nexus 
evidence does not establish a connection between a current 
chronic low back disability and the veteran's service.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in February 2002 prior to the initial unfavorable AOJ 
decision in March 2003. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in February 2002 and February 2005 as 
well as a statement of the case in July 2003, which notified 
the appellant of the type of evidence necessary to 
substantiate his claims.  The documents also informed him 
that VA would assist in obtaining identified records, but 
that it was the appellant's duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The above 
documents also informed the appellant about the information 
and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The service medical 
and personnel records are of record.  The veteran presented 
testimony in support of his claim at an October 2004 Travel 
Board hearing.  Accordingly, the Board finds that the 
evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with VA medical examinations in June 2005 that includes nexus 
opinions.  The Board finds that the evidence currently of 
record is adequate to fully and fairly evaluate the veteran's 
appeal under 38 C.F.R. § 3.159 without affording the veteran 
another VA examination or obtaining another VA medical 
opinion.   The Board finds that every effort has been made to 
seek out evidence helpful to the veteran.  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a scar of the left 
eyebrow, but not the left forehead, is granted.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


